  Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 1 of 10 PAGEID #: 659



                             IN THE UNITED STATES DISTRICT COURT
                            IN AND FOR SOUTHERN DISTRICT OF OHIO
                                             WESTERN DIVISION


UNITED STATES OF AMERICA                                         CASE No. 1:19-CR-00024-MRB
Plaintiff(s)/TRUSTEE                                             JUDGE J. BARRETT>TRUSTEE

         X7
         V.                                                                                 .           ^
                                                                                                    •   C_

DESSALINES SEALY
                                                                                                              . u3;
Defendant(s)                                                                                    ^       Zo
                                                                                                        •~o



                                                                                                        T?
              AFriDA\TT OF RESPONCE TO G0\T:RNMENT'S OPPOSITION^
                                                                                                        CO
        TO DEFENDANT'S MOTION TO DISMISS AND CLAIM OF PERSONAL
                                            JURISDICTION


COMES NOW, Dessaltnes Sealy in Pro Per, acting as agent for the Falsely Accused, DESSALINES SEALY,
ENS LEGIS, relying upon HAINES V. KERNER. 404 US 519 (1972) and FERETTA V. CAUFORNIA. 422 US
806. NONVOLUNTARY, INVOLUNTARY appear specially and not generally under threat, duress, and
coercion for fear of great bodily harm and maybe not less than murder by officers of the court or
agents, who hereby demands of this legislative tribunal and judicial assembly, respectfully moves this
Court, and gives JUDICIAL COGNIZANCE OF AFFIDAVIT OF RESPONCE TO GOVERNMENT'S OPPOSITION
TO DEFENDANT'S MOTION TO DISMISS AND CLAIM OF PERSONALJURISDICTION, in reference to the
indictment filed in the above captioned case:


l.The prosecutor's opposition to defendant's motion to dismiss, alleges accusations that claims raised
challenging personal jurisdiction in this matter are meritless, defy common sense, frivolous and have no
validity in American law which indicates that the prosecutor is either ignorant of the Law of the Land or
his/her education in law was done without the United States of America as affiant has only quoted and
refenced the Constitution, the Common Law aka The Law of the Land, Federal Statues which by law are
mandated to be in harmony with the constitution for the republic United States of America, as well as
Law of the Case.

                                 CONSTITUTION RULES OVER STATUTES


       "Since the constitution is intended for the observance of the judiciary as well as other
       departments of government and the judges are sworn to support its provisions, the courts are
       not 90 at liberty to overlook or disregard its commands or counteract evasions thereof, it is their
       duty in authorized proceedings to give full effect to the existing constitution and to obey ail
       constitutional provisions irrespective of their opinion as to the wisdom or the desirability of such
       provisions and irrespective of the consequences, thus it is said that the courts should be in our
       alert to enforce the provisions of the United States Constitution and guard against their 95

                                                     1
              SILENCE IS ACQUIESCENCE pursuant FEDERAL RULES OF EVIDENCE RULE 301
     NOTE that a judge is a magistrate and is not the tribunal. The tribunal Is either the sovereign
                       himself, or a fully empowered jury (not paid by the government)
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 2 of 10 PAGEID #: 660
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 3 of 10 PAGEID #: 661
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 4 of 10 PAGEID #: 662
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 5 of 10 PAGEID #: 663
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 6 of 10 PAGEID #: 664
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 7 of 10 PAGEID #: 665
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 8 of 10 PAGEID #: 666
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 9 of 10 PAGEID #: 667
Case: 1:19-cr-00024-MRB Doc #: 127 Filed: 06/13/19 Page: 10 of 10 PAGEID #: 668
